Citation Nr: 1103821	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, including myositis and arthritis.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1967. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
arthritis and hypertension.   Timely appeals were noted with 
respect to those decisions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has been diagnosed with myositis and degenerative 
joint disease of the cervical spine.  He asserts that his 
cervical spine disabilities had their onset during service, but 
he did not seek treatment because he was in combat.  Review of 
the Veteran's separation documents reflects the award of the 
Combat Infantryman Badge. The Veteran further asserts that his 
arthritis has been symptomatic since his discharge from active 
service.  The Veteran has not received a VA examination of his 
cervical spine; thus, there is insufficient competent medical 
evidence for VA to make a decision on his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination 
of the Veteran's cervical spine should be scheduled to determine 
the nature and etiology of his cervical spine disabilities.    

The Veteran claims that he was treated for hypertension at 
Lincoln Hospital in New York City, two weeks after his discharge 
from active service.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's claim 
and because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  There 
are several statements in the claims folder that are in Spanish 
and have not been translated.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact 
Lincoln Hospital and request that all records 
of the Veteran's treatment for hypertension in 
1967 be provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response should be obtained and the 
Veteran should be so notified.  

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
cervical spine disorders.  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies should be 
conducted. All pertinent pathology which is 
found on examination should be noted in the 
evaluation report.

For any cervical spine disorders found, the 
examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that it had 
its clinical onset during service or within 
the first post-service year.  A complete 
rationale should be provided for all opinions 
expressed, and any opinion should be 
reconciled with the Veteran's statements 
alleging in-service onset of arthritis and a 
continuity of symptomatology since service 
discharge.

3.  Obtain an English translation of all 
pertinent items of evidence within the claims 
file that are written in Spanish.  

4.  After the above has been completed, 
readjudicate the issues on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If the 
issues on appeal continue to be denied, the 
Veteran and his representative must be 
provided a supplemental statement of the case.  
The Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


